DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s submission on 11/19/20 including amendments to claims 1-5, 10-14, 19 and 20.  Claims 1-20 are rejected for being obvious over the prior arts disclosed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2016/0132344 A1 (Funk) and U.S. Publication No. 2006/0248471 A1 (Lindsay).
	Referring to claim 1, Funk discloses an image display apparatus comprising: a memory configured to store one or more instructions; and a processor configured to execute the one or more instructions to: pre-execute an application stored in the memory in a first state at least one operation other than a rendering operation among a plurality of operations of the application is executed (page 3, paragraph 29).  Funk discloses pre-executing of the application in the first 
	Referring to claims 2, 11 and 20, Funk discloses executing the one or more instructions to change a state of the application from the first state to the second state in response to a focus being positioned on an icon corresponding to the application for longer than a predetermined time (page 4, paragraphs 50 and 51).  The application is resume or activated in response to the user selecting an icon on a panel which entails the user positioning their selection to an icon for a distinct period of time.
	Referring to claims 3 and 12, Funk discloses that the processor is further configured to execute the one or more instructions to change a state of each of one or more applications to the second state, the one or more applications corresponding to one or more icons that are adjacent to the icon on which the focus is positioned for longer than the predetermined time (Figure 8 and page 4, paragraph 50).  Figure 8 describes how the applications that were 
	Referring to claims 4 and 13, Funk discloses that the processor is further configured to execute the one or more instructions to change the state of the application from the second state to the first state in response to the focus being moved from the icon corresponding to the application in the second state to another icon (Figure 8).  Funk discloses that in response to the user not selecting the application which includes the focus not being on the icon and on another icon, the application resumes the first state.  
	Referring to claims 5 and 14, Funk discloses that the processor is further configured to execute the one or more instructions to change a state of a user-preferred application to the second state in response to a focus being positioned on an icon corresponding to the user-preferred application from among one or more applications that were pre-executed in the first state (page 4, paragraphs 50 and 51).  
	Referring to claims 6 and 15, Funk discloses a display, wherein the processor is further configured to execute the one or more instructions to control a rendered graphic image to be output to the display, in response to an external input of selecting an application executed in the second state, wherein the rendered graphic image is obtained by executing the selected application in the second state (page 4, paragraph 51).
	Referring to claims 7 and 16, Funk discloses that the processor is further configured to execute the one or more instructions to: control icons corresponding to a plurality of applications that are executable in the image display apparatus to be displayed on the display, and select, from among the plurality of applications that are executable, a preset number of applications to be executed in the first state, the preset number of applications being selected based on an order of displaying the icons on the display or a frequency of use of each of the plurality of applications that are executable (page 4, paragraphs 40 and 50).  Funk discloses displaying a set of icons on a panel that are based on the most frequently used channels, these channels are executed in the first state.
	Referring to claims 8 and 17, Funk discloses that the processor is further configured to execute the one or more instructions to: perform monitoring with respect to a use state of the memory, check whether the memory is used more than a threshold value, and when it is determined from the checking that the memory is used more than the threshold value, control the execution in the first state or the second state to be discontinued (page 1, paragraph 5).
	Referring to claims 9 and 18, Funk discloses that the processor is further configured to execute the one or more instructions to control, when a plurality of applications are set to be executed in the first state, some applications from among the plurality of applications to be executed in the first state, based on a preset priority order (Figure 8).  The preset priority order is based on frequently used channel applications.   
	Referring to claim 10, Funk discloses a method of operating an image display apparatus, the method comprising: pre-executing an application stored in a memory in a first state in which at least one operation other than a rendering operation among a plurality of operations of the application is executed (page 3, paragraph 29), and in response to a user input selecting the application pre-executed in the first state, pre-executing the rendering operation of the application in a second state, wherein the rendering operation comprises graphic processing for outputting an execution screen of the application (page 1, paragraph 6).  Funk discloses pre-executing of the application in the first state includes deactivating the rendering operation among the plurality of operations of the application (page 3, paragraph 36, paragraph 30) but does not disclose that it is by setting a size of a window.  Lindsay discloses deactivating the rendering of a full size window in the first state by setting a size of a window to be output to a specific size, wherein the size of the window corresponds to a size of the execution screen of the application (page 1, paragraph 11).  Lindsay discloses deactivating the rendering operation in the first state by setting a size of a window for the application to be output to a specific size (page 8, paragraph 63, page 1, paragraph 11).  Lindsay discloses performing at least one operation other than the rendering operation among the plurality of operations of the application with the size of the window set to be output to the specific size (page 8, paragraph 63).  Lindsay discloses performing operations including at step 701 receiving a command to invoke the new window management mode.  Step 709 invokes a multi-window command while the size of the window is set to be output to the specific size.  The rendering operation of an application is determined to be to set them aside in response to an inactive status of the application.  The size of the window is output to a thumbnail version based on this inactive status (page 1, paragraph 12).  The specific size is less than a size of an execution screen of the application (page 1, paragraph 12, page 7, paragraphs 57, 58).  The size of the scaled down version is smaller than the full size, rendered, active window which accepts user action.  Lindsay discloses a window management mode in which the modes of the windows are represented based on an inactive and active states.  These modes determine the rendering of the window and size of the window.  Lindsay discloses that in response to a user input selecting the application pre-executed in the first state, executing the rendering operation of the application in a second state by changing the size of the window of the specific size (page 6, paragraph 53, page 7, paragraph 58).  Lindsay discloses that in response to selecting the already executed but inactive and scaled down thumbnail provided for the application, the full-screen rendering is carried out with the active state application.  It would have been obvious to one of ordinary skill in the art to learn from Lindsay setting a size of window to deactivate a rendering operation in the first state.  Lindsay discloses a known technique for rendering and sizing the window to convey a rendering state which is applicable to Funk.  Funk discloses a known device that executes applications in active and inactive states and determining rendering operation which can be improved with Lindsay’s particular rendering operations related to windows.  This yields predictable results in Funk for rendering states of windows representing the active and inactive applications.
	Referring to claim 19, Funk discloses a non-transitory computer-readable recording medium having recorded thereon a program for causing an electronic device to perform operations of: pre-executing an application stored in a memory in a first state in which at least one operation other than a rendering operation among a plurality of operations of the application is executed (page 3, paragraph 29), and in response to a user input selecting the application pre-executed in the first state, pre-executing the rendering operation of the application in a second state, wherein the rendering operation comprises graphic processing for outputting an execution screen of the application (page 1, paragraph 6).  Funk discloses pre-executing of the application in the first state includes deactivating the rendering operation among the plurality of operations of the application (page 3, paragraph 36, paragraph 30) but does not disclose that it is by setting a size of a window.  Lindsay discloses deactivating the rendering of a full size window in the first state by setting a size of a window to be output to a specific size, wherein the size of the window corresponds to a size of the execution screen of the application (page 1, paragraph 11).  Lindsay discloses deactivating the rendering operation in the first state by setting a size of a window for the application to be output to a specific size (page 8, paragraph 63, page 1, paragraph 11).  Lindsay discloses performing at least one operation other than the rendering operation among the plurality of operations of the application with the size of the window set to be output to the specific size (page 8, paragraph 63).  Lindsay discloses performing operations including at step 701 receiving a command to invoke the new window management mode.  Step 709 invokes a multi-window command while the size of the window is set to be output to the specific size.  The rendering operation of an application is determined to be to set them aside in response to an inactive status of the application.  The size of the window is output to a thumbnail version based on this inactive status (page 1, paragraph 12).  The specific size is less than a size of an execution screen of the application (page 1, paragraph 12, page 7, paragraphs 57, 58).  The size of the scaled down version is smaller than the full size, rendered, active window which accepts user action.  Lindsay discloses a window management mode in which the modes of the windows are represented based on an inactive and active states.  These modes determine the rendering of the window and size of the window.  Lindsay discloses that in response to a user input selecting the application pre-executed in the first state, executing the rendering operation of the application in a second state by changing the size of the window of the specific size (page 6, paragraph 53, page 7, paragraph 58).  Lindsay discloses that in response to selecting the already executed but inactive and scaled down thumbnail provided for the application, the full-screen rendering is carried out with the active state application.  It would have been obvious to one of ordinary skill in the art to learn from Lindsay setting a size of window to deactivate a rendering operation in the first state.  Lindsay discloses a known technique for rendering and sizing the window to convey a rendering state which is applicable to Funk.  Funk discloses a known device that executes applications in active and inactive states and determining rendering operation which can be improved with Lindsay’s particular rendering operations related to windows.  This yields predictable results in Funk for rendering states of windows representing the active and inactive applications.
Response to Arguments
Applicant's arguments filed 11/19/20 have been fully considered but they are not persuasive. 
Applicant discloses that the cited references do not teach “pre-execute an application 
stored in the memory in a first state”, “pre-executing of the application in the first state includes deactivating the rendering operation among the plurality of operations of the application by setting a size of a window for the application to be output to a specific size and performing the at least one operation other than the rendering operation among the plurality of operations of the application with the size of the window set to be output to the specific size”.  Funk explicitly discloses in paragraph 30 terminating or ignoring the rendering operations such as an API call.  Paragraph 29 describes the initial state in which operations are carried out for the booting process but the API calls are suspended and not carried out.  Lindsay discloses deactivating the rendering operation.  Lindsay discloses multiple rendering operations including as described in paragraph 63, rendering at full size and “set aside” the inactive application windows and rendering in a scaled down form.  There are two rendering operations occurring including a rendering of the execution screen of the application in a full size mode.  Lindsay also describes the application windows are presented as thumbnail controls.  See page 1, paragraph 8.  Lindsay also describes the window management solution to provide the inactive windows in a tile type format.  The inactive windows are organized in a manner to “set them aside”.  See page 1, paragraph 11.  Lindsay further describes the inactive applications window can be displayed, hidden or minimized (page 7, paragraph 55), thereby further showing that Lindsay does take into consideration deactivating the rendering operation based on setting a size of a window for the application to be output to a specific size.  Figure 2 for example provides the inactive applications through the taskbar 212 and is not activating a rendering operation for displaying the application in a window.  Furthermore, there can be different types of rendering operation, with Lindsay deactivating a rendering operation for providing a full scale window.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  
	All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
February 3, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143